Gary, J. The appeal was allowed in this case on the 1st day of February, 1892, on condition that the bond should be filed within twenty days. The 21st, the last day of the twenty, fell on Sunday, and the 22d was, as to commercial paper only, a legal holiday. Conceding that Sunday was not to be counted, the bond filed on the 23d was too late. The motion to dismiss the appeal is therefore sustained. The principle of many cases applies. Kenney v. Jones, 37 Ill. App. 615; Ettelson v. Jacobs, 40 Ill. App. 427; Rosier v. Williams, 92 Ill. 187; James v. Dexter, 112 Ill. 489. Appeal dismissed..